MEMORANDUM **
Jesus Agredano Reynoso, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for cancellation of removal for legal permanent residents. We dismiss the petition for review.
We lack jurisdiction to review the discretionary denial of cancellation of removal. See 8 U.S.C. § 1252(a)(2)(B)©. Rey-noso’s contention that the IJ improperly weighed the evidence in determining the equities of his case does not amount to a colorable constitutional claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“[Traditional abuse of discretion challenges recast as alleged due process violations do not constitute color-able constitutional claims that would invoke our jurisdiction.”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.